Citation Nr: 0717218	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a service connection claim for tinnitus. 

3.  Whether new and material evidence has been received to 
reopen a service connection claim for chronic otitis media, 
status post two right tympanomastoid surgeries (otitis 
media). 

4.  Whether new and material evidence has been received to 
reopen a service connection claim for residuals of a right 
knee injury.

5.  Whether new and material evidence has been received to 
reopen a service connection claim for residuals of a cold 
injury to the arms, feet, and face.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1956.

This matter comes before the Board of Veterans; Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In October 2003, the Board remanded this matter 
in order to afford the veteran an opportunity to testify at a 
hearing before a Decision Review Officer (DRO).  A DRO 
hearing was conducted in February 2004.  

In the current appeal, it appears that the RO reopened the 
veteran's service-connection claims, however, the Board does 
not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the RO in the current appeal has reviewed 
these claims on a de novo basis, the issues are as stated on 
the title page.

The issue of service connection for residuals of a cold 
injury to the arms, feet, and face is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claims for entitlement to 
service connection for bilateral hearing loss, tinnitus, 
otitis media, and residuals of a right knee injury in a July 
1991 rating decision; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

2.  The RO denied the veteran's claim for entitlement to 
service connection for residuals of a cold injury to the 
arms, feet, and face in a May 1998 rating decision; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

3.  Evidence received since the July 1991 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claims 
for bilateral hearing loss, tinnitus, and residuals of a 
right knee injury.

4.  Resolving doubt in favor of the veteran, bilateral 
hearing loss and tinnitus are linked to service. 

5.  The veteran does not have right knee disability that is 
related to his period of service.  

6.  Evidence received since the July 1991 rating decision 
denying service connection for otitis media is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

7.  Evidence received since the May 1998 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claim 
for residuals of a cold injury to the arms, feet, and face.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision, which denied service 
connection claims for bilateral hearing loss, tinnitus, and 
chronic otitis media, status post two right typanomastoid 
surgeries, and residuals of a right knee injury, is final.  
38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. §§ 3.104, 19.117, 
19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The May 1998 rating decision, which denied service 
connection for residuals of cold injury to the arms, feet, 
and face, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1997); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

3.  Evidence received since the July 1991 rating decision is 
new and material and the veteran's service connection claims 
for bilateral hearing loss and tinnitus are reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (prior to August 29, 2001).

4.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154, 5103-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

6.  New and material evidence has not been received since the 
July 1991 rating decision, and the claim to reopen 
entitlement to service connection for chronic otitis media, 
status post two right tympanomastoid surgeries is denied.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (prior to August 29, 2001).
7.  Evidence received since the July 1991 rating decision is 
new and material and the veteran's service connection claim 
for residuals of a right knee injury are reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (prior to August 29, 2001).

8.  Chronic residuals of a right knee injury were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1154, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

9.  Evidence received since the May 1998 rating decision is 
new and material and the veteran's service connection claim 
for residuals of cold injury to arms, feet, and face is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (prior to August 29, 2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2001 and May 2004 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The notice also 
satisfied the requirements set forth in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains a RO hearing 
transcript, lay statements, VA outpatient treatment records, 
the veteran's DD 214, private medical records, articles 
concerning the 23rd Infantry Regimen, and statements from the 
veteran in support of his claim.  In addition, the veteran 
was afforded VA examinations in May 2002.   The veteran's 
service medical records are not on file and according to the 
record, were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the appellant's claims for 
otitis media and right knee disability, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, as the Board is granting the claim for service 
connection for hearing loss and tinnitus and reopening the 
service connection claim for residuals of cold injuries, the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to any rating and 
effective date elements when effectuating the award.  
Therefore, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

II.  New and Material

By way of history, the RO denied the veteran's service 
connection claims for bilateral hearing loss, tinnitus, 
otitis media, chronic, right ear status post two 
typanomastoid surgeries, and residuals of a right knee injury 
in a July 1991 rating decision.  The veteran was advised of 
his procedural and appellate rights in August 1991; however, 
he did not appeal.  The RO also denied the veteran's service 
connection claim for residuals of a cold injury to the arms, 
feet, and face in a May 1998 rating decision.  The veteran 
was advised of his procedural and appellate rights that same 
month; however, he did not appeal.  Prior unappealed 
decisions of the RO are final.  See 38 U.S.C.A. § 4005 (West 
1988); 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1991 & 1997) currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

While the RO determinations are final, if new and material 
evidence is presented or secured with respect to these 
claims, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claims.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).  Specifically, 
under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

At the time of the July 1991 rating decision, there was no 
evidence of bilateral hearing loss, tinnitus, otitis media, 
or right knee injury in service.  The medical evidence, 
specifically the October 1998 VA examination report, noted a 
current diagnosis of hearing loss, tinnitus, and otitis 
media, and residuals of a right knee injury.  The October 
1998 VA examination report indicated that hearing loss was 
secondary to the veteran's chronic otitis media and hazardous 
noise exposure; however, there was no opinion linking hearing 
loss to service.  Furthermore there was no objective evidence 
that tinnitus, otitis media, or residuals of a right knee 
injury were related to service.  The record at that time also 
did not include any treatment records for bilateral hearing 
loss, tinnitus, otitis media, or right knee problems prior to 
1988.  Based upon the above, the RO denied the veteran's 
service connection claims for hearing loss, tinnitus, otitis 
media, and residuals of a right knee injury.  

Bilateral Hearing Loss and Tinnitus

In the veteran's current application to reopen his service 
connection claims for bilateral hearing loss and tinnitus, 
the record includes written statements from the veteran's 
mother dated in March 2002 and aunt and cousin dated in 
January 2002.  His mother, aunt, and cousin attested that 
they observed the veteran having difficulty hearing upon his 
return from active service.  The record also includes a May 
2002 VA etiological opinion where the physician indicated 
that the veteran's bilateral hearing loss and tinnitus are 
related to service.  

The statements from the veteran's mother, aunt, and cousin, 
and the May 2002 VA etiological opinion are so significant 
that they must be considered in order to fairly decide the 
merits of the veteran's service connection claim for 
bilateral hearing loss and tinnitus.  Thus, the evidence 
received subsequent to the July 1991 rating decision is "new 
and material" as contemplated by 38 C.F.R. § 3.156, and 
provides a basis to reopen the veteran's claims.  38 U.S.C.A. 
§ 5108 (West. 2002).

Having reopened the claims for hearing loss and tinnitus, the 
Board will now determine whether service connection is 
warranted.  Audiological testing by VA dated in November 1988 
and April 2002 demonstrate current bilateral impaired hearing 
for VA compensation purposes.  38 C.F.R. § 3.385 (2006).  In 
addition, a diagnosis of tinnitus is noted in the November 
1988 VA examination report and in a May 2002 VA examination 
report.  

The record also establishes that the veteran was exposed to 
significant acoustic trauma during service.  The veteran 
testified to the DRO that his hearing problems started in 
Korea while he served with the 23rd Infantry Regiment.  He 
stated that dynamite was used in the cold weather to dig the 
trenches out wide enough for a passage way or to put bunkers 
in.  After the explosion, he would shovel it out.  The 
veteran stated that this went on every day in the cold 
weather.  He also indicated that he was in a mortar section 
and often practiced firing weapons.  Form DD 214 confirms 
that the veteran served as a light weapons infantryman in 
Korea.  He served with the 23rd Infantry Regiment.  He also 
received the Korean Service Medal and is noted to have served 
in Korea for over one year and four months beginning in 
November 1953.   The Board also notes that the veteran has 
continuously asserted exposure to acoustic trauma in Korea 
since his original application for service connection dated 
in 1988.  His assertions of exposure to acoustic trauma in 
service are credible.  

The earliest documented treatment for hearing loss and 
tinnitus is in 1988.  Therefore, bilateral hearing loss is 
not presumed to be related to service.  38 C.F.R. §§ 3.307, 
3.309 (2006).  Thus, the issue is whether the veteran's 
service is related to his current bilateral hearing loss and 
tinnitus.  

A VA examination report dated in February 2002 indicated that 
there is credible evidence of significant noise-induced 
hearing loss in this case.  The physician opined that it is 
at lease as likely as not that a significant portion of the 
present hearing loss for the veteran is the result of what 
occurred while he served in Korea.  

The Board finds the VA physician's opinion to be competent 
and persuasive.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The VA physician based the opinion on examination of 
the veteran and a review of the record.  The examination 
report was thoroughly prepared with detailed information of 
the veteran's prior statements, lay statements from the 
veteran's mother, aunt, and cousin, and medical history.  The 
physician's findings are supported by the credible assertions 
of acoustic trauma in service by the veteran, and the lay 
statements of the mother, aunt, and cousin who all stated 
that they observed the veteran having difficulty hearing upon 
his return from active service.  

Lay persons, such as the veteran's mother, aunt, and cousin, 
are not competent to establish a medical diagnosis or draw 
medical conclusions; such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, they 
are competent to state their observations that the veteran 
was having problems hearing.  

Mindful of the delay between the first diagnosis of hearing 
loss and tinnitus and service discharge, the Board finds that 
the evidence is in equipoise.  Resolving doubt in the 
veteran's favor, the Board finds that the bilateral hearing 
loss and tinnitus are linked to service.  38 C.F.R. § 3.102 
(2006).  Accordingly, the Board finds that the veteran is 
entitled to service connection for bilateral hearing loss and 
tinnitus.  A decision at this point, granting the total 
benefit asked for regarding these issues, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Otitis Media

For the application to reopen service connection claim for 
otitis media, the Board finds that there is no new and 
material evidence showing an etiological relationship between 
the veteran's otitis media and service.  The veteran was 
afforded a VA examination dated in May 2002.  The VA 
physician indicated that unless the veteran ruptured his 
eardrum during his service in Korea as a result of the 
concussive noise exposure from dynamite explosions, there was 
nothing to suggest a connection to his subsequent need to 
have the multiple tympanomastoid surgeries.  The physician 
explained that the type of surgery performed was typically 
for a condition called cholesteatoma.  Cholesteatoma can be 
the result of a perforated eardrum.  It certainly had other 
possible connections with upper respiratory disability that 
may have developed while serving the extreme cold climate of 
Korea.  However, in the physician's opinion, that would be a 
much less plausible connection in this case.  

Although the May 2002 VA examination report is new evidence, 
it is not material as there is no indication of a connection 
between otitis media and service.   The records do not show 
evidence of a ruptured eardrum in service, nor has the 
veteran contended that he received treatment for a ruptured 
ear drum in service.  

Post-service treatment records involving otitis media that 
were incorporated into the record after the July 1991 rating 
decision are also new evidence, but are not material as they 
also fail to show a connection between otitis media and 
service.  Moreover, the private medical statement from Dr. 
Willis dated in February 2004 is not material as there was no 
reference to otitis media.  

The veteran's assertion that his otitis media is related to 
service is not helpful to his claim. The Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In short, the evidence received following the July 1991 
rating determination is cumulative or redundant and is not, 
either by itself or in connection with other evidence of 
record, so significant that it must be considered to fairly 
decide the merits of the veteran's underlying claim of 
entitlement to service connection for otitis media.  As such, 
the evidence after the July 1991 rating determination is not 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis to reopen the veteran's claim.  38 
U.S.C.A. § 5108.  Accordingly, the benefit sought on appeal 
must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



Residuals of a Right Knee Injury 

In the veteran's current application to reopen his service 
connection claim for residuals of a right knee injury, the 
evidence submitted includes a March 2002 mother's statement 
that she noticed the veteran limping when he returned from 
service and complaining about right knee pain.  The May 2002 
VA examination report also noted a diagnosis of residuals of 
remote right knee injury with possible meniscus tear.  The 
service medical records were unavailable for review, but the 
examiner opined that current right knee disability was as 
likely as not related to the veteran's claimed knee trauma in 
service.  The statement from the veteran's mother, coupled 
with the diagnosis, are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's service connection claim for residuals of a right 
knee injury. Thus, the evidence received subsequent to the 
July 1991 rating decision is "new and material" as 
contemplated by 38 C.F.R. § 3.156, and provides a basis to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West. 2002).  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Examination of the right knee in October 1988 revealed 
essentially normal findings.  The knee had full range of 
motion, no instability and good strength.  While anterior 
drawer sign was not as firm as on the left, x-rays of the 
knee were normal.  The diagnosis was residuals of right knee 
injury.  This was more than 30 years after the knee injury 
and findings were mostly normal.  While the 2002 examiner 
felt that the veteran had a possible meniscal tear, this was 
not confirmed.  

Given that there is no confirmation that chronic knee 
problems stemmed from the claimed knee injury during the 
Korean Conflict and the long period from service discharge to 
the initial showing of right knee problems, the preponderance 
of the evidence is against a finding that current right knee 
pathology is related to service.  The 2002 medical opinion is 
of little probative value as it is based on the veteran's 
unsubstantiated history of right knee injury and continued 
problems.  Medical opinions have no probative value when they 
are based on an inaccurate factual predicate, such as the 
veteran's self- reported and inaccurate history.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993)

Residuals of a Cold Injury to the Arms, Feet, and Face

At the time of the May 1998 rating decision, there was no 
evidence of treatment in service for cold injuries to the 
arms, feet, or face.  VA examination report dated in April 
1998 specifically found that no typical signs or symptoms of 
cold injury on examination.  The physician commented that the 
veteran's feet problems may represent a peripheral neuropathy 
rather than cold injury.  Based upon this evidence, the RO 
denied service connection for residuals of a cold injury.

Since the May 1998 rating decision, the veteran was examined 
by a VA physician for cold injury in May 2002.  Following 
evaluation, the physician concluded that the veteran had a 
history of cold exposure and frostbite of both lower 
extremities with residual increased cold sensitivity locally 
with hyperparesthesia.  The physician opined that the cold 
injury to the veteran's lower extremities had likely 
contributed to his neuropathy in these areas, including 
onychomycosis of toenails.  

The May 2002 VA opinion is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's service connection claim for residuals of a cold 
injury.  Thus, the evidence received subsequent to the May 
1998 rating decision is "new and material" as contemplated 
by 38 C.F.R. § 3.156, and provides a basis to reopen the 
veteran's claim.  38 U.S.C.A. § 5108 (West. 2002).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted

New and material evidence not having been received to reopen 
a claim for service connection for otitis media, that benefit 
is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a right knee 
injury, and to this extent, the appeal is reopened.  

Service connection for right knee disability is denied.  

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a cold injury 
to the arms, feet, and face, and to this extent, the appeal 
is allowed.


REMAND

Having determined that the veteran's service connection claim 
for residuals of a cold injury to arms, feet, and face is 
reopened, the Board finds that further development is 
necessary.

For the residuals of a cold injury to the arms, feet, and 
face, the current diagnosis and etiology is unclear.  An 
April 1998 VA examination report indicated that the veteran 
has a peripheral neuropathy and not a cold injury.  In 
contrast, a May 2002 VA examination report noted a diagnosis 
of history of cold exposure and frostbite of both lower 
extremities with residual increased cold sensitivity locally 
with hyperparesthesia.  The physician also indicated that the 
cold injury likely contributed to the veteran lower extremity 
neuropathy.  Neither physician addressed the claims of cold 
injury to arms and face.  A new evaluation is necessary to 
determine if the veteran has any disabilities related to a 
cold injury from service.

Accordingly, the case is REMANDED for the following action:

1.	The RO must schedule the veteran for a 
VA Cold 
Injury examination to assess the nature 
and etiology of any cold injury to the 
arms, feet, and face.  The physician 
should provide a diagnosis of the 
veteran's current residuals of a cold 
injury, if any.  The physician should also 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the veteran's current residuals of a cold 
injury, if any, are related to service.  
The examination report should include the 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claims 
for residuals of a cold injury to the 
arms, feet, and face, taking into account 
any newly obtained VA examination reports 
and etiology opinions.  All applicable 
laws and regulations should be considered.  
If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.
 
No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


